Citation Nr: 1440287	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  05-01 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral knee disabilities.

3.  Entitlement to service connection for residuals of frostbite of the feet.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to April 1989.

This appeal initially came to the Board of Veterans' Appeals (Board) from a March 2004 rating decision. 

In a July 2007 decision, the Board denied the Veteran's claim for service connection for PTSD and remanded the claims for service connection for bilateral ankle disabilities, bilateral knee disabilities and residuals of frostbite of the feet for additional development.  The Veteran appealed the denial of service for PTSD decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in June 2009, the Court vacated the Board's July 2007 decision and remanded the matter to the Board for actions consistent with its decision. 

In April 2010, the Board remanded the Veteran's claim to obtain a medical opinion as to the etiology Veteran's psychiatric impairment, and to ensure that several VA examination that had been ordered by a 2007 Board remand were provided.  
The directed examinations have been conducted, and the examination reports have been associated with the Veteran's file.  Because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a January 2013 rating decision, service connection was granted for a bilateral ankle disability.  This constituted a complete grant of the benefit sought, and the issue is therefore no longer on appeal.


In March 2010, the Veteran appointed a new representative, James Fausone, Esq.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of the medical evidence is against a finding that the Veteran has had PTSD at any time during the course of his appeal.

2.  The weight of the evidence renders it less likely than not that a psychiatric disorder other than PTSD began during service, is caused by service, or is otherwise related to service.  

3.  The evidence renders it less likely than not that a bilateral knee disability either began during service, is caused by service or is otherwise related to service, or is caused or aggravated by a service-connected disability.  

4.  The Veteran currently experiences frostbite residuals in his bilateral feet which is linked by credible lay evidence to cold weather exposure during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability to include PTSD have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

3.  Criteria for service connection for frostbite residuals of the feet have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Law and Regulations

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).



When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Analysis: Service Connection for a Psychiatric Disorder

In March 2003, the Veteran indicated that he wanted service connection for PTSD.  He denied having a diagnosis of PTSD, but he felt that he had it.  While in the service, he indicated that he went through the stress of a Court Martial and was in a combat MOS for 9 years.  He suggested that the Court Martial had a great impact on his life and destroyed his career.

In July 2007, the Board denied the Veteran's claim for service connection for PTSD, explaining that the weight of the evidence was against the conclusion that he had PTSD at any time during the course of his appeal.  The Board did acknowledge that the Veteran had a diagnosis of a psychosis.

In a June 2009 memorandum decision, the Court of Appeals for Veterans Claims (Court) vacated the Board decision.  The Court observed that the Board had denied the Veteran's claim for PTSD finding that the weight of the evidence was against a finding that the Veteran had PTSD, but then cited to Clemons v. Shinseki, 23 Vet. App. 1 (2009), noting that in Clemons, as in this case, the claimant filed a claim for PTSD without a medical diagnoses of that condition at the time of the claim.  The Court noted that in both cases the Board had denied the claims without considering whether the claimant's claim reasonably encompassed a separate mental disability, other than PTSD.  Of note, Clemons was decided several years after the Board's decision and represented a decided shift in the way psychiatric service connection claims were adjudicated.  That being said, the Court returned the issue of entitlement to service connection for an acquired psychiatric disability to the Board for consideration.  Effectively, the Court was only remanding the issue of an acquired psychiatric disability, other than PTSD.  Nevertheless, on remand, the Board sought an opinion as to whether the Veteran met the criteria for PTSD, which was provided in December 2011.  As such, the Board will briefly address the claim of service connection for PTSD, finding once again that the Veteran does not have PTSD.

After examining the Veteran in December 2011 and reviewing his extensive claims file, the examiner ultimately concluded in that the Veteran's reported stressor did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The examiner explained that the Veteran's main reported stressor was his court martial, but found that the event was inadequate to support a diagnosis of PTSD.  The examiner allowed that the event was distressing, but did not believe from the Veteran's report of the circumstances that the experience he had with his court martial constituted a Criterion A event for purposes of rendering a PTSD diagnosis (the Veteran had been Court Martialed for an altercation with a civilian female while stationed in Germany).  The examiner observed  that the Veteran did report some current symptomatology that would be characteristic of PTSD if his initial stressor qualified under Criterion A, but also noted that even those symptoms would not be sufficient to satisfy Criterion C (avoidance) to qualify on that basis either.  

This opinion is well-supported, and was provided by a competent medical professional who was fully apprised of the Veteran's contentions and medical history.  As such, the examiner's conclusions are found to be highly probative and entitled to great weight.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner has the skill and expertise to render this medical opinion.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

As noted, it is unclear whether the issue of service connection for PTSD remains on appeal in light of the memorandum decision.  What is clear, however, is that the weight of evidence of is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran has had PTSD at any time during the course of his appeal.  

In reaching this conclusion, the Board has reviewed literally thousands of pages of psychiatric treatment records for the Veteran.  In doing so, the Board notes that PTSD was listed on a number of occasions, although it was often listed only by history and not following an actual evaluation or with discussion of stressors.  That is, when PTSD was listed as a possible diagnosis, it was never explained how the Veteran met the various DSM-IV criteria for such a diagnosis.  

The Board acknowledges that a diagnosis of PTSD is presumed to be made according to the DSM-IV criteria.  However, such a conclusion is called into question here, as the VA examiner in 2011 explained specifically why the Veteran did not meet the DSM-IV criteria in that his in-service stressor did not qualify under Criterion A, and the Veteran lacked sufficient symptomatology to satisfy Criterion C (avoidance).

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, however, while provisional diagnoses of PTSD may have been rendered, the Board believes that a conclusive medical determination had not been reached regarding the appropriate diagnosis for the Veteran's psychiatric symptomatology.  As explained above, the weight of evidence suggests that PTSD was not in fact the appropriate diagnosis for the Veteran's psychiatric symptomatology at any time during the course of his appeal.  As such, the Board concludes that these provisional diagnoses lack the medical foundation to establish the presence of PTSD the course of the Veteran's appeal. 

Given this conclusion, the criteria for service connection for PTSD have not been met, and the Veteran's claim for PTSD, to the extent it remains on appeal, is once again denied.

As noted, the Board must also determine whether the Veteran has an acquired psychiatric disability, other than PTSD, that either began during or was otherwise caused by his military service.  

As an initial point, service treatment records are largely unavailable, but there is no suggestion that the Veteran sought psychiatric treatment in service, or even within a decade after separating from service.

Since service, the Veteran has been provided with a number provisional diagnoses to explain his psychiatric symptomatology.  However, there is no indication that any of the symptoms emerged in service or within a year of service.  It is acknowledged that the Veteran's service treatment records are largely missing, with the exception of his enlistment physical, but the Veteran has not suggested that he ever sought psychiatric treatment during service or for many years thereafter.  He now believes though that his psychiatric disability, however diagnosed, is the result of his military service.

Following service, there is no suggestion of any psychiatric problems for a number of years.  The Veteran separated from service in 1989.  In January 2002, Polysubstance Dependence (intoxication (alcohol and cocaine)); r/o Major Depressive Disorder; r/o Bipolar Disorder; and r/o Substance-induced Mood Disorder were diagnosed.  However, the discharge diagnoses following hospitalization were alcohol and cocaine abuse and dependence.  There has also been some suggestion through the years of a personality disorder.

Clouding the issue of what the appropriate psychiatric diagnosis is for the Veteran is the fact that he has been hospitalized more than 20 times since service for substance abuse issues, including several times during the course of his appeal, and has struggled for years with cocaine and alcohol abuse.  There have been diagnoses of depressive disorder, but this has frequently been traced to his substance abuse and not to service.

Of note, an injury or disease incurred during active military, naval, or air
service shall not be deemed to have been incurred in line of duty if such injury
or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or nonprescription drugs for a purpose other
than the medically intended use, or the use of substances other than alcohol to
enjoy their intoxicating effects.  38 C.F.R. § 3.105.

In line of duty means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.1(m).

In order to assess his psychiatric disability, the Veteran underwent a VA examination in December 2011.  The examiner found that it appeared likely that the Veteran had a  schizoaffective disorder.  However, the examiner stated that there did not appear to be evidence that such a disorder occurred during, directly after, or because of the Veteran's military service.  The examiner reasoned that the Veteran had experienced psychiatric symptomatology even at times when he was abstinent from substances.  The examiner did not find evidence of a TBI.

Here, while the Veteran has experienced a psychiatric problem for a number of years, it was not diagnosed for a number of years after service and when diagnosed the diagnosis has consistently been attributed to the Veteran's substance abuse issues.  Additionally, the lone medical opinion of record to address this issue, found that the Veteran's schizoaffective disorder was not the result of his military service.  

Here, the Veteran clearly believes that his psychiatric disorder is the result of service. However, while he, as a lay person, is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion such as diagnosing a psychiatric disability or determining its etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to link a psychiatric disability to his military service. 

The Board did obtain a medical opinion to address the requisite question, but the examiner found that it was less likely than not that an Axis I psychiatric disability either began during or was otherwise caused by the Veteran's military service.

As such, the weight of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for a psychiatric disorder to include PTSD is denied.

Analysis: Service Connection for Bilateral Knee Disability

The Veteran is seeking service connection for a bilateral knee disability.  At a Board hearing in April 2007, the Veteran testified that he felt his knees were secondary to his service connected ankle condition.  He indicated that he first started noticing problems with his knees in the 1980s while boxing, but he denied ever seeking any medical treatment for his knees.  He asserted that he first sought medical treatment for his knees in approximately 2000 or 2001.  He denied receiving any therapy for his knees.  He was asked if his knees swelled, to which he confusingly replied that his knees were not the real problem, the ankles were.  He stated that he first started having ankle symptomatology in approximately 1999 or 2000, and added that the knee symptoms just went right along with it. 

In February 2013, the Veteran's representative wrote that the Veteran's significant ankle injuries from service occurred more than 25 years earlier, and they believed that overcompensation and an altered gait may have caused knee problems.  However, it is noted that no medical opinion has been submitted in support of such a contention; and the Veteran and his representative lack the training and experience necessary to provide an opinion on a medically complex subject.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  It is also noted that evidence was also not advanced showing an altered gait.  

The representative added that they did not want to rule out direct injury to the bilateral knees as a result of service, but no medical opinion has been submitted supporting that theory of entitlement either.

Service treatment records are largely missing, but the Veteran denied ever seeking any knee treatment in service at his Board hearing.  The Veteran separated from service in 1989, and did not seek any medical treatment for a number of years.  The Veteran has written that he did not have the money for treatment and that he was unfamiliar with VA for a number of years after service.  However, even when the Veteran began seeking treatment, he did not complain about any knee problems.  For example, in 1992 the Veteran complained about epigastric discomfort; in a May 1997 VA treatment record, the Veteran stated that his only complaint was shoulder pain secondary to lifting weights; and in 1997 he also sought treatment for skin rashes.  Yet, despite these complaints, including complaints of an orthopedic nature, the Veteran did not seek treatment for knee problems.  This weighs against a finding that the knees should be service connected.

In December 1999, the Veteran underwent a high intensity psychiatric inpatient program for two days.  On physical examination, the Veteran demonstrated full range of motion in his knees.  In a December 1999 VA treatment record for mental health, it was noted that the Veteran's musculoskeletal system was negative (which included no joint pain, joint swelling or arthritis).  The Veteran also displayed full range of motion in his shoulder/elbow/wrist/knees.  

In August 2002, the Veteran denied any back or joint pain; but then in October 2002, he asserted that he had first begun to experience pain in his knees during military service and had continued to experience pain in his knees since then.

In a December 2003 treatment record, it was noted that the Veteran had experienced chronic, knee problems since early 1990s that had worsened since working a job at casket company where he had to half squat and then move from side to side.  The Veteran indicated that his right knee would give out occasionally.  The medical professional noted that there was no history of internal knee derangement but observed that the Veteran did have a fractured right ankle in service.  There was no erythema or effusion in the knees.  There was laxity bilaterally in ACL, but normal valgus and varus stress.  McMurray's test was negative.  The Veteran had full range of motion with some tendonous friction in his left knee.  The examiner suggested that the Veteran likely had tendonitis bilaterally, but indicated that if the symptoms worsened, an MRI should be considered.

The first evidence of complaints of knee symptoms is in 2002, over 10 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As noted, the Veteran has suggested that he first experienced symptoms of knee pain while in service, and he is considered to be competent to report symptoms, such as knee pain, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, even accepting that the Veteran experienced knee symptoms in service, a knee disability was not diagnosed for a number of years after service, during which time he sought treatment for a number of conditions without ever mentioning his knees.  Such an absence of complaints in the record weighs against the Veteran's suggestion that he had experienced a chronic knee problems either in service or since service.  It is also noted that the Veteran worked several strenuous jobs after service, but still never sought treatment for any knee problems, which also weighs against any finding of continuous symptoms from separation onward.

VA also obtained a medical opinion of record as to the etiology of the Veteran's knee disabilities.  At a November 2011 VA examination, chronic strain of the right and left knees was diagnosed.  The Veteran informed the examiner that while in service from 1980-1989 with the Army he started experiencing knee problems with his knees giving in every so often.  He denied see any doctor or healthcare provider, but reported being told he had bursitis in 2004.  Since that time he denied having been seen by any doctor, although he reported that his knees buckled more often.  Stability testing was normal for medial-lateral, anterior, and posterior.  The examiner observed that the Veteran laid carpets and put office equipment in place and was also a part time truck driver, which he could no longer do in part because of his knees.  In a February 2012 addendum, a VA doctor, after reviewing the claims file wrote that he was of the opinion that the Veteran's current diagnosis of a chronic bilateral knee strain was not the result of any in service event, and was neither caused, nor aggravated by any ankle condition.  The examiner essentially explained that there was no specific knee injury in service, and that while the Veteran reported a myriad of medical conditions in his claims file, he had no history of knee complaints.  The examiner noted that the Veteran had a documented history of severe falls in 2002 and 2006 requiring medical intervention and radiologic investigation, and he had a medical history of seizures with documented falls.  Moreover, the Veteran had a documented history of employment as carpet installer and other physical employment, again without any history of knee complaints.  Vocational counselling on numerous occasions made no mention of any knee pain or disability, and a recent radiologic examination found no evidence of knee condition.  The examiner noted that it is orthopedic practice to assume possibility of gait disturbance with resulting other joint disability, but found that in the Veteran's case, the complete lack of any knee complaints over 20 years post ankle injury and the essentially normal current knee exam mitigate against such an assumption.

In February 2013, the Veteran's representative argued that the VA examiner should have validated a knee disability, but a plain review of the examination report shows that the diagnosis of bilateral knee strain explained the complaints of knee pain.  The representative requested a new examination to clarify whether there was a relationship between the knee and ankle disabilities.  However, this opinion was already obtained in the form of the February 2012 addendum; and the examiner specifically explained why it was not felt that the ankle disability caused any knee problems.

It is noted that the provided VA medical opinions have not been questioned by any other medical opinions, and have provided medically-based explanations for why the Veteran's disabilities were not the result of either his military service or a service connected disability.  This is the most probative evidence of record and it has not been questioned or undermined by any other medical opinion.  As such, the VA opinions are afforded considerable weight.

When this is done, the evidence of record is decidedly against a finding that it is at least as likely as not that the Veteran has a knee disability that has resulted from either his military service or from his service connected ankle disability.  The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a bilateral knee disability on a direct and secondary basis, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Service Connection for Residuals of Frostbite of the Feet

In October 2002, the Veteran asserted that he sustained frostbite to his feet while in a foxhole during a Primary Leadership Development Course in Germany in 1983.  He indicated that he experienced extreme pain in his feet, especially during cold winter months.  The Veteran denied having ever gone to a civilian doctor for treatment of any injuries, because he could not afford the medical treatment and he was not aware of VA benefits until July 2002.  The Veteran, as a layperson, is competent to report observable events and firsthand knowledge including experiencing extreme cold while on guard duty.  He is also competent to report observable symptoms such as pain and numbness.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

In December 2011, a VA examiner concluded that the Veteran did have residuals of a bilateral cold injury to his feet.  As such, it is accepted that the Veteran has a current disability.  However, the examiner stated that the issue becomes whether the frostbite injury was incurred in service.

The VA examiner noted that there were no service treatment records showing a cold weather injury or residuals of cold weather injury, although the Veteran has generally denied having ever sought in-service treatment for any cold weather injury.  The examiner explained that it was difficult to relate the cold weather residuals to the Veteran s military service without service treatment record documentation, and then concluded that based on the available medical records, the Veteran's history, physical examination, and imaging, it was less likely than not that the Veteran's cold injury residuals were the result of his military service.

As such, the lone medical opinion on the subject matter weighs against the Veteran's claim.  However, the Board's inquiry does not end here.  In a February 2013 statement, the Veteran's representative acknowledged the negative medical opinion, but asserted consideration should be given to 38 U.S.C.A. § 1154(a), which provides that in each case where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

The Board finds that 38 U.S.C.A. § 1154(b) is not for application because the evidence of record does not establish that the Veteran engaged in combat during service.  A careful review of the Veteran's service personnel records shows that he did not receive any medals or awards indicative of combat with the enemy.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304(d).  He did not serve during a period of war and moreover, he does not assert that he engaged in an actual combat with the enemy.  However, the Veteran, as a layperson, is competent to describe firsthand events and observable symptoms.  See Falzone, supra.  As discussed above, the Board finds the Veteran's lay statements as to experiencing extreme cold while on guard duty in service and experiencing symptoms of pain and numbness in the feet to be competent.  The Board will now assess the credibility of the lay statements.  
 
The representative has argued that the Veteran has consistently related the time and place when he believes that he experienced his cold weather exposure.  Specifically, the Veteran has asserted that his developed frostbite while attending a Primary Leadership Development Course (PLDC) in Germany.  The Veteran's service personnel records confirm that he did attend the PLDC from February 10, 1983 to March 11, 1983 in Idar-Oberstein, Germany.  He explained in a February 2013 statement that during this course he was sitting in a foxhole pulling guard duty during a blizzard, but while he was wearing cold weather boots, the cold weather inserts were unavailable.  The Veteran asserted that he could feel the cold and his feet eventually became numb.  Additionally, while his shift was supposed to be for one hour only, his relief allegedly did not show up so he ended up pulling a two hour shift instead.  He recalled that when he was finally relieved, he went back to the barracks to thaw out, and his feet were reportedly numb and hurt for several hours.  However, he declined to seek any medical treatment, because he was young and a well-respected soldier and did not want to show weakness.  The Veteran asserted that he had experienced problems with his feet ever since this time, especially when exposed to the cold.

At the Veteran's hearing, his representative submitted weather data, which the representative asserted showed consistently subfreezing temperatures in Idar-Oderstein Germany from February 15-24, 1983 (while the Veteran was attending the PLDC), with average low temperatures of approximately -8 degrees Celsius and average highs near zero.  A review of the submitted weather table from February 1983 from Idar-Oberstein which showed that the average temperature was below freezing the first 13 days the Veteran was in the program, although generally above freezing thereafter for the remainder of the month.  As such, it would be consistent with the conditions of the Veteran's service that he was exposed to the cold as he has reported.

The Veteran has consistently reported how he was exposed to the cold at this training session, in written statements, in testimony to the Board in 2007, at medical appointments including February 2005 and December 2006, and at his VA examination in December 2011.

As such, the Veteran has identified the onset of symptoms in service, credibly testified that the symptoms had continued since service and a medical professional related the current symptoms to cold weather exposure.  The Board notes that there is some evidence against a finding of service connection, but when the evidence for and against the Veteran's claim is aligned, the evidence appears to be in relative equipoise.  In such a situation, VA regulations direct that reasonable doubt be resolved in the Veteran's favor.  As such, service connection for frostbite residuals of the feet is granted.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by several letters.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development, despite the Veteran's claim having been appealed to the Court of Appeals for Veterans Claims and a number of letters and arguments from the Veteran's representative.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The Board notes that with the exception of the Veteran's enlistment physical, the Veteran's service medical records could not be located.  In a case like this in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  Here, VA has tried on multiple occasions to obtain the Veteran's service treatment records, and in July 2003, the Veteran informed VA that he did not have any copies of his service treatment records.  A memo from a Military Records Specialist in September 2003 noted that service treatment records were unavailable.

Nevertheless, VA has undertaken significant development to assist the Veteran including obtaining thousands of pages of VA treatment records and providing him with a number of VA examinations.  The Veteran also testified at a Board hearing.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Acting Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2007 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Acting Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities were related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Acting Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  
 
As noted, the Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for adjudication purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed above, the Veteran's representative objected to the initial opinion provided in the 2011 knee examination.  However, an addendum opinion was obtained in 2012 which addressed any remaining questions about the etiology of the Veteran's knee disabilities.  The addendum was supported by a complete rationale and was grounded in the record.  As such, this opinion is found to be fully adequate for rating purposes. 
   
The Board also notes that in reviewing the Veteran's claims file, a copy of the Veteran's fully favorable ruling from the Social Security Administration (SSA) is of record, but the underlying records used to support that decision are not of record.  However, for the following reasons, the Board does not believe a remand is necessary in this case as there is not a reasonable possibility that the SSA records would help substantiate the Veteran's claim.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the arguments that SSA records are always relevant and VA is always required to obtain them.  The Federal Circuit defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321 (emphasis added).  The Federal Circuit also stated that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant." Id. at 1323.  Here, the fully favorable decision was based on a back disability and hypertension, neither of which is on appeal here.  Moreover, there has been no suggestion by either the Veteran or his representative that the SSA records were potentially relevant to the adjudication of the claims decided here.  It is noted that the Veteran's claim has been on appeal for a number of years, it has been appealed to the Court, and the Veteran's representative has raised several duty to assist arguments in his many letters in support of the Veteran, yet there has been no suggestion that SSA records should be sought.  Additionally, the Board has reviewed thousands of pages of treatment records and the Veteran has not suggested that he has received medical treatment that is not of record.  Thus, the Board will proceed with a decision on the merits, without further delaying the adjudication of this claim.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

Service connection for bilateral knee disabilities is denied.

Service connection for residuals of frostbite of the feet is granted.


____________________________________________
C.L. Krasinski
 Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


